Exhibit 10.4

AMENDED, RESTATED AND SUBSTITUTED

REVOLVING CREDIT NOTE

$50,000,000   January 25, 2012

This Revolving Credit Note is executed and delivered under and pursuant to the
terms of that certain Revolving Credit and Security Agreement dated as of
July 25, 2011 (as amended, restated, supplemented or modified from time to time,
the “Credit Agreement”) by and among the undersigned, as Borrowers, the various
financial institutions named therein or which hereafter become a party thereto
(each individually a “Lender” and collectively, “Lenders”) and PNC BANK,
NATIONAL ASSOCIATION (in its individual capacity, “PNC”), as agent for Lenders
(in such capacity, “Agent”). Capitalized terms not otherwise defined herein
shall have the meanings provided in the Credit Agreement.

FOR VALUE RECEIVED, the Borrowers hereby promise, to pay, on a joint and several
basis, to the order of PNC BANK, NATIONAL ASSOCIATION (“Payee”), at the office
of Agent located at PNC Bank Center, Two Tower Center, 8th Floor, East
Brunswick, New Jersey 08816 or at such other place as Agent may from time to
time designate to Borrowers in writing:

(i) the principal sum of FIFTY MILLION DOLLARS ($50,000,000) or, if different,
from such amount, the unpaid principal balance of Payee’s Commitment Percentage
of the Revolving Advances as may be due and owing under the Credit Agreement,
payable in accordance with the provisions of the Credit Agreement, subject to
acceleration upon the occurrence of an Event of Default under the Credit
Agreement or earlier termination of the Credit Agreement pursuant to the terms
thereof; and

(ii) interest on the principal amount of the Revolving Advances under this
Revolving Credit Note from time to time outstanding until such principal amount
is paid in full at the applicable Interest Rate in accordance with the
provisions of the Credit Agreement. Upon and after the occurrence of an Event of
Default, and during the continuation thereof, interest shall be payable at the
Default Rate. In no event, however, shall interest exceed the amount collectible
at the maximum interest rate permitted by applicable law.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Credit Agreement and is secured by the liens granted pursuant to the Credit
Agreement and the Other Documents, is entitled to the benefits of the Credit
Agreement and the Other Documents and is subject to all of the agreements, terms
and conditions therein contained.

This Revolving Credit Note is subject to mandatory prepayment and may be
voluntarily prepaid, in whole or in part, on the terms and conditions set forth
in the Credit Agreement.

If an Event of Default under Section 10.7 of the Credit Agreement shall occur,
then this Revolving Credit Note shall immediately become due and payable,
without notice, together with reasonable attorneys’ fees if the collection
hereof is placed in the hands of an attorney to obtain or enforce payment
hereof. If any other Event of Default shall occur under the Credit Agreement or
any of the Other Documents, and the same is not cured within any applicable
grace or cure period, then this Revolving Credit Note may, as provided in the
Credit Agreement, be declared to be immediately due and payable, without notice,
together with reasonable attorneys’ fees, if the collection hereof is placed in
the hands of an attorney to obtain or enforce payment hereof.



--------------------------------------------------------------------------------

This Revolving Credit Note shall be construed and enforced in accordance with
the laws of the State of Florida.

The Borrowers expressly waive any presentment, demand, protest, notice of
protest, or notice of any kind except as expressly provided in the Credit
Agreement.

This Revolving Credit Note is an amendment to, and is in substitution and
replacement of, that certain Revolving Credit Note dated as of July 25, 2011 in
the amount of $30,000,000 (the “Replaced Note”). This Revolving Credit Note
represents the same indebtedness as the Replaced Note and is secured by the same
collateral securing the Replaced Note and is not intended to constitute a
novation in any manner whatsoever.

 

SOFTWARE BROKERS OF AMERICA, INC.,

a Florida corporation

By:   /s/ Michael Shalom Name:   Michael Shalom Title:   Vice President

 

ACCVENT LLC,

a Florida limited liability company

By:   /s/ Naftali Mizrachi Name:   Naftali Mizrachi Title:   Manager

 

FORZA POWER TECHNOLOGIES LLC,

a Florida limited liability company

By:   /s/ Naftali Mizrachi Name:   Naftali Mizrachi Title:   Manager



--------------------------------------------------------------------------------

KLIP XTREME LLC,

a Florida limited liability company

By:   /s/ Naftali Mizrachi Name:   Naftali Mizrachi Title:   Manager

 

NEXXT SOLUTIONS LLC,

a Florida limited liability company

By:   /s/ Naftali Mizrachi Name:   Naftali Mizrachi Title:   Manager